Exhibit 10.7.1

June 16, 2008

PERSONAL & CONFIDENTIAL
BY HAND DELIVERY

David P. Shea
24 East Maple Street
New Canaan, Connecticut 06840

Dear David:

          This letter agreement describes the terms of your separation without
cause, including the terms of your severance benefits, from Security Capital
Assurance Ltd (the “Company”). The terms of your separation and benefits
provided hereunder are in addition to the terms of your separation and benefits
provided under your Employment Agreement, dated May 28, 2008, with the Company
(the “Employment Agreement”).

 

 

1.

Your last day of employment with the Company will be June 12, 2008 (the
“Termination Date”).

 

 

2.

You will become vested in and receive a $300,000 cash payment within 10 days
after the expiration of the statutory revocation period (the “Revocation
Period”) set forth in the release attached hereto as Exhibit A (the “Shea
Release”). This payment represents the value of your unvested long term
incentive cash award granted to you on March 15, 2006, under the Company’s Long
Term Incentive Plan, which the Board of Directors, in its sole discretion,
determined to become vested.

 

 

3.

You will receive a cash payment of $96,250 within 10 days after the expiration
of the Revocation Period. This payment represents the second quarterly
installment of your retention award under the Company’s retention program and
you will forfeit all other unpaid installments of the retention award.

 

 

4.

You will receive tax and financial advisory services for your 2008 taxes, as
provided to similarly situated executive officers of the Company.


--------------------------------------------------------------------------------



 

 

   5.

You will receive a cash payment of $9,625, representing six (6) days of accrued
and unused vacation days. Such payment will be made to you within 10 days after
the expiration of the Revocation Period.

 

 

   6.

For the removal of doubt, you will receive, at the times and in the manner
provided for in Section 8(d)(ii) of the Employment Agreement, the sums and
benefits provided thereunder.

 

 

   7.

You will receive six (6) months of outplacement services, in accordance with the
Company’s outplacement policy.

 

 

   8.

For the removal of doubt, and without limiting any of your rights, you will be
entitled to legal representation in connection with the three class action
lawsuits filed against the Company in the United States District Court for the
Southern District of New York in December 2007 and January 2008, in accordance
with, and subject to, the terms of the Company’s certificate of incorporation,
by-laws and other such organic documents and any applicable directors and
officers liability insurance policies.

 

 

   9.

As more specifically provided in Section 8(d)(ii)(E) of the Employment
Agreement, for a period of twenty-four months (or, if earlier, until the date
you become eligible to receive medical benefits from a new employer) following
the termination of your employment, you will be entitled to coverage under the
Company’s medical benefit plan, at the Company subsidized premium rate in effect
at such time.

 

 

10.

The Company, which may include a member of the Board of Directors of the
Company, as designated by the Chairman, will, if asked, provide you (or, at your
request, directly to prospective employers) with positive employment references.
All requests for references shall be directed to the attention of Orlando
Rivera.

 

 

11.

You understand and agree that the payments and benefits described in Paragraphs
2 through 9 are contingent upon your (i) cooperation in effecting an orderly
transition of your responsibilities at the Company, (ii) compliance with your
obligations set forth in this letter agreement; and (iii) executing and not
revoking the Shea Release (which the parties acknowledge is being executed and
delivered simultaneously with the execution and delivery hereof).

 

 

12.

You agree not to disparage in any form, including by making any disparaging
remarks or sending any disparaging communications, the Company and its
affiliates and the reputation of the business, officers, directors and employees
of the Company and each of its affiliates. The Company agrees to refrain from
making any disparaging remarks about you by press release or other formal

2

--------------------------------------------------------------------------------



 

 

 

communication or taking any other action with respect to you which is reasonably
expected to result, or does result in, damage to your reputation (it being
understood that comments or actions by an individual will not be treated as
comments or actions by the Company unless such individual both has authority to
act on behalf of the Company and purports to act on behalf of the Company).

 

 

13.

You agree, at our request, to cooperate with, and provide truthful testimony in,
any judicial or regulatory proceeding involving the Company and/or each of its
affiliates, officers, directors or employees. To the extent the Company requests
your cooperation or testimony, the Company shall promptly, after your submission
of reasonable vouchers therefor, reimburse you for all reasonable out-of-pocket
expenses incurred by you in connection with such cooperation and testimony.

 

 

14.

The parties acknowledge, for the removal of doubt, the provisions of the
Employment Agreement that are applicable following your termination of
employment shall survive your termination of employment (including Sections 9,
17, 18 and 26 of the Employment Agreement) and shall be applicable to this
letter agreement.

 

 

15.

In the event that you shall revoke the Shea Release during the Revocation
Period, this letter agreement shall automatically be deemed null and void, with
the parties in such event being acknowledged to have such rights and obligations
as are applicable in the case of a termination without cause under Section (d)
of the Employment Agreement (for removal of doubt, you and the Company
acknowledge that a general release is required for the severance payment set
forth in Section 8(d)(ii)(B) thereof).

 

 

16.

This letter agreement represents the entire agreement between the parties as to
the subject matters herein. This letter agreement may not be amended except by a
writing signed by both parties.

 

 

17.

This letter agreement shall be construed in accordance with the laws of the
State of New York.

3

--------------------------------------------------------------------------------



          If this letter agreement completely and accurately reflects the
agreement between you and the Company, please sign, date and return the enclosed
copy of this letter agreement to Orlando Rivera.

 

 

 

 

 

Sincerely,

 

 

 

 

 

 

SECURITY CAPITAL ASSURANCE LTD

 

 

 

 

 

By:

/s/ Susan Comparato

 

 

 

--------------------------------------------------------------------------------

 

 

 

Susan Comparato

 

 

 

Senior Vice President and General

 

 

Counsel

 


 

 

Accepted and Agreed to:

 

   

 /s/ David P. Shea

 

--------------------------------------------------------------------------------

 

David P. Shea

 

 

 

Dated: June 16, 2008

4

--------------------------------------------------------------------------------



General Release and Covenant Not to Sue

          1. General Release of Claims. In consideration for the payments and
benefits paid to you under Section 8 of the Employment Agreement, between you
and Security Capital Assurance Ltd (the “Company”), dated May 28, 2008 (the
“Employment Agreement”) and under your separation letter, signed by you and the
Company, dated June 16, 2008 (the “Separation Agreement”), you hereby release
and forever discharge the Company, XL Global Services, Inc. and any and all of
their respective affiliates, predecessors, successors, assigns, and their
respective officers, directors, administrators and employees (the “Released
Parties”) of and from all actions, claims, liabilities, demands and causes of
action, known or unknown, fixed or contingent, in law or equity, included but
not limited to those arising under the Civil Rights Act of 1964, the
Reconstruction Era Civil Rights Act, the Age Discrimination in Employment Act of
1967 (“ADEA”), the Employee Retirement Income Security Act of 1974, The
Americans with Disabilities Act, The Family and Medical Leave Act of 1993, The
New York State Human Rights Law Section 196 ET SEQ., the New York City
Administrative Code, as amended, and any and all other federal, state, and local
laws, rules and regulations prohibiting, without limitation, discrimination in
employment, tortuous or wrongful discharge, breach of an express or implied
contract, breach of a covenant of good faith and fair dealing, negligent or
intentional infliction of emotional distress, defamation, misrepresentation or
fraud, which you ever had, now have or hereafter can, shall or may have for,
upon or by reason of any matter, cause or thing, up to and including the day on
which you sign this Separation Agreement (the “Claims”); provided, however, that
you are not waiving (a) any rights under the Separation Agreement, (b) any right
to claim benefits under employee benefit plans, (including welfare benefit,
retirement and equity-related plans), (c) any right of indemnification
(including indemnification, legal defense and related rights under the Company’s
certificate of incorporation, by-laws or other such organic documents), (d) any
rights under directors and officers’ liability insurance policies, or (e) any
amounts due to you on or after termination under your Employment Agreement with
the Company. Notwithstanding the foregoing, the proviso in the immediately
preceding sentence shall not apply to any unvested restricted shares and options
granted under the LTIP Plan, all of which shall be cancelled and forfeited upon
termination.

          2. Effect of General Release; Limitations on General Release. You
understand that by signing this General Release you are prevented from filing,
commencing or maintaining any action, complaint, or proceeding with regard to
any of the claims released hereby. However, nothing in the General Release of
Claims above precludes you from filing a charge with an administrative agency or
from participating in an agency investigation. You are, however, waiving your
right to recover money in

5

--------------------------------------------------------------------------------



connection with any such charge or investigation. You are also waiving your
right to recover money in connection with a charge filed by any other individual
or by the Equal Employment Opportunity Commission or any other federal or state
agency.

          3. Covenant Not to Sue. In addition to waiving and releasing the
claims and rights covered by the General Release of Claims, you promise not to
sue the Company or any other Released Party in any forum on any claim which is
covered by (i.e., released under) the General Release of Claims. This covenant
by you not to sue is different from the General Release of Claims, which will
provide the Company a defense in the event you violate the General Release. If
you violate this Covenant Not to Sue by suing a Released Party, you may be
liable to that party for monetary damages. More specifically, if you sue a
Released Party in violation of this Covenant Not to Sue, you will be required to
either: (1) pay that Released Party’s attorneys’ fees and other costs incurred
as a result of having to defend against your suit; or (2) alternatively, at the
Released Party’s option, return to the Company all of the severance pay provided
to you under Section 8 of the Employment Agreement and under the Separation
Agreement, except for one-hundred dollars ($100.00). In the event of such
violation, the Company will also be excused from providing you any remaining
severance payments under Section 8 of the Employment Agreement and under the
Separation Agreement. However, nothing in this Covenant Not to Sue or in any
other part of this Agreement prevents you from challenging the validity of this
Agreement under the ADEA.

          4. Knowing and Voluntary Decision to Sign. You further agree that no
statements, representations, promises, threats or suggestions have been made by
the Company or its representatives, officers, or employees to influence you to
sign this General Release except such statements as are expressly set forth
herein. You have signed this General Release upon reaching the considered
conclusion that it is best for you, and of your own free will, relying entirely
upon your own judgment, and the judgment of such lawyers and other personal
advisors who you have chosen to consult. You further acknowledge that you are
under no disability or impairment, which affects your decision to sign this
General Release.

          5. Time to Consider the Agreement. You have actually read this General
Release, and have had adequate time of at least 21 days to consider its terms
and effect, and to ask any questions that you may have of the legal or other
personal advisors of your own choosing. You may revoke this General Release
during the seven day period following its execution by providing written notice
of such revocation to the Company.

          6. Subsequent Facts. No fact, evidence, event or transaction currently
unknown to you but which may hereafter become known to you shall affect in any
way or manner the final and unconditional nature of this General Release.

6

--------------------------------------------------------------------------------



 

 

READ, ACCEPTED & AGREED

 

 

 

 /s/ David P. Shea

 

--------------------------------------------------------------------------------

 

David P. Shea

 

 

 

 6/16/08

 

--------------------------------------------------------------------------------

 

Dated

 

7

--------------------------------------------------------------------------------